Citation Nr: 1630134	
Decision Date: 07/28/16    Archive Date: 08/04/16

DOCKET NO.  10-13 557A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an earlier effective date for the grant of service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to an initial evaluation of PTSD in excess of 50 percent prior to February 18, 2014 and in excess of 70 percent thereafter.  


REPRESENTATION

Veteran represented by:	Veterans of the Vietnam War, Inc.


ATTORNEY FOR THE BOARD

N.K., Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1970 to February 1972.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Board notes that the Virtual VA paperless file contains documents either duplicative of documents contained within the Veterans Benefits Management System or irrelevant to the issues on appeal.

The issues on appeal are REMANDED to the Appeals Management Center, which will serve as the Agency of Original Jurisdiction (AOJ).


REMAND

With regard to the claim of entitlement to an increased rating for PTSD, remand is required to obtain VA treatment records.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim, including making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, VA medical records.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c)(2) (2015).  In his October 2009 notice of disagreement the Veteran stated that he received extensive psychiatric treatment at the Walla Walla and Tacoma VAMCs.  The more recent notation of record regarding the Veteran's treatment at VAMCs is a February 2013 report that the Veteran received some treatment for his PTSD at the Spokane VAMC, but that no current treatment records were found at the Walla Walla VAMC.  The Board notes that no notification letter was sent to the Veteran informing him that the Walla Walla records were not found, and it further does not appear that any Tacoma VAMC records have been obtained relating to the Veteran's PTSD treatment.  A remand is thereby required in order to obtain outstanding medical records.

The Board finds that the above development potentially impacts the earlier effective date matter as well, inasmuch as any VA records obtained may either constitute new and material evidence received within one year of the August 2002 rating action that originally denied service connection for PTSD, or constitute an informal claim at some point between August 2002 and June 16, 2009.

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center and obtain and associate with the claims file all relevant records of treatment.  Also specifically request VA treatment records from the Walla Walla VAMC and the Tacoma VAMC.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.

2. Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remains denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


